DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 March 2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 24-35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The remarks take the position that Browning fails to disclose the resistance of Briox and therefore fails to disclose “the patterned resistive trace having a resistance of from 20 MΩ to 200 MΩ”.  This has not been found persuasive.  Browning teaches Briox and sheet resistance of 30 MΩ per square (col. 6, lines 23-28 and col. 6, lines 51-59).  Brownings further teaches in col. 2, lines 36-40 the resistive film is formed on alumina substrate.  Britten (USPN 4,622,467) is further evidence that the glass coating Birox has a resistivity of 30 megohms per square when applied to an alumina substrate (col. 8, lines 56-60).  Thus, Brownings teaches a sheet resistance of the film formed of Briox to be 30 MΩ per square.  Wolf (US pgPub 2018/0278286) is evidence that “The term 1).  Thus, since the sheet resistance of Brownings is 30 MΩ the sheet resistance is invariable regardless as to whether the film is continuous or a spiral pattern.
However, even if the claims were clarified to preclude sheet resistance, Chernjak et al. (RU 2455725) is evidence that resistance is a result effective variable.  Specifically, page 4, lines 12-14 of the machine translation teach higher resistances to drift electrodes result in a more uniform fields.  Moreover, Chernjak suggest an overlapping range of resistances between 10-100 megaohms or more.  As well known to the art, the resistance of a pattern depends on the dimensions (length, width and thickness) of the film, therefore it would have been obvious to optimize the spiral pattern of Brownings to have the resistances of Chernjak of 100 MΩ or more since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re 
This rational is not addressed herein below because the broadly claimed resistance is inclusive of the sheet resistance disclosed by Brownings. 
Therefore, the rejection stands as reiterated herein below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24-35 are rejected under 35 U.S.C. 103 as being unpatentable over Browning et al. (USPN 4,390,784) as evidenced by Wu (US pgPub 2013/0009053), Britten et al. (USPN 4,622,467) and Wolf (US pgPub 2018/0278286) and further in view of Peterson (USPN 7,155,812) 
Alternatively, Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Browning et al. (USPN 4,390,784) as evidenced by Britten et al. and Wolf in view of Pfeifer et al. (USPN 7,838,823) and further in view of Peterson (USPN 7,155,812).
Alternatively, Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Browning et al. (USPN 4,390,784) as evidenced by Britten et al. and Wolf in view Sporider et al. (USPN 6,040,573) and further in view of Peterson (USPN 7,155,812).
Alternatively, Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Browning et al. (USPN 4,390,784) as evidenced by Britten et al. and Wolf in view of Peterson (USPN 7,155,812).
Regarding claim 24, Browning teaches an ion mobility spectrometer having a drift chamber (fig. 1) comprising: 
a tube of unitary construction (tube 14) formed of at least one of substantially non-conductive material or semi-conductive material (col. 6, lines 12-14), the tube having an interior surface and an exterior surface (as seen in figure 1), the tube having a longitudinal axis (center of tube 14); and 
a patterned resistive trace (34, col. 7, lines 23-29) comprising a line of resistive ink formed on the interior surface of the tube (34 formed on interior surface of tube 14 as seen in figures 1 and 4 (see further discussion in response to arguments section of the Final Rejection of 11 February 2020, page 6).  Line is interpreted to be the spiral discussed in col. 7, lines 20-30), the patterned resistive trace having a resistance of from 20 MΩ to 200 MΩ (col. 6, lines 23-28 and col. 6, lines 51-59 teach Briox and sheet resistance of 30 MΩ per square.  Col. 2, lines 36-40 teach resistive film formed on alumina substrate, col. 6, lines 23-26 teach application in a liquid state.  Britten is evidenced that the glass coating Birox has a resistivity of 30 megohms per square when applied to an alumina substrate (col. 8, lines 56-60).  Thus, Brownings teaches a sheet resistance of Briox to be 30 MΩ per square.  Wolf is evidence that “The term “ohms per square” refers to the sheet resistance for a sheet having uniform thickness, such that when calculating sheet resistance using units for length, width, and thickness, the units all cancel except for the units of ohms” ([0046]).  Thus the sheet resistance taught by 
Brownings differs from the claimed invention by not disclosing wherein the multiple turns have a pitch of at least two turns per centimeter.
However, a spiral inherently has a pitch and as evidenced by Wu reducing the voltage drop in the drift tube and increasing the number of drift rings results in a more uniform electric field imperative to achieve high mobility resolution in ion mobility devices ([0009] of Wu).
Therefore the decreasing the space between field generating elements in an IMS is known result effective variable (i.e. varying the space between electrodes has the recognized result in adjusting field uniformity). It would have been obvious to one having ordinary skill in the art at the time the invention was made for to set the pitch of the spiral of Brownings at a pitch of at least two turns per centimeter, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Further, as evidenced by Wu, reducing voltage drop (i.e. resultant from a smaller pitch in Browning) results improved field uniformity.

However Peterson et al. suggests taking “advantage of the fine line width and spacing capability of commercially available screen printer and micro-pen methods for forming the conductors. The width and spacing of the conductors is not critical to the invention, however a greater number of parallel spaced concentric conductor rings on the interior of a drift tube is preferred, as this will provide a more uniform electric field along the drift tube's length. In the present embodiment, 0.020' wide gold conductors were printed with 0.010' spacings on 0.030' centers by well know screen printing processes using conductor materials compatible with DuPont 951 Green Tape.TM..” (col. 7, lines 48-64). 
Peterson modifies the combined device by suggesting a fine line of width 0.02’ (i.e. uniform).
Since both inventions are directed towards providing resistive inks to IMS drift tubes, it would have been obvious to one of ordinary skill in the art for the spiral line to be a fine line with uniform spacing/width as done in Peterson because it would allow for a greater number of conductors and thus facilitate a more uniform field within the IMS.
Alternatively to Browning alone as evidenced by Wu, Pfeifer et al. teach spacing electrodes over the length of an IMS drift tube at 0.75 mm (col. 8, lines 54-58).
Pfeifer et al. modifies Brownings by suggesting the pitch between electrodes for generating the electric field in the IMS.
Since both inventions are directed towards generating an electric field in an IMS, it would have been obvious to use the pitch suggested in Pfeifer in the device 
The combined device differs from the claimed invention by not disclosing the resistive ink to be a fine uniform line.
However Peterson et al. suggests taking “advantage of the fine line width and spacing capability of commercially available screen printer and micro-pen methods for forming the conductors. The width and spacing of the conductors is not critical to the invention, however a greater number of parallel spaced concentric conductor rings on the interior of a drift tube is preferred, as this will provide a more uniform electric field along the drift tube's length. In the present embodiment, 0.020' wide gold conductors were printed with 0.010' spacings on 0.030' centers by well know screen printing processes using conductor materials compatible with DuPont 951 Green Tape.TM..” (col. 7, lines 48-64). 
Peterson modifies the combined device by suggesting a fine line of width 0.02’ (i.e. uniform).
Since both inventions are directed towards providing resistive inks to IMS drift tubes, it would have been obvious to one of ordinary skill in the art for the spiral line to be a fine line with uniform spacing/width as done in Peterson because it would allow for a greater number of conductors and thus facilitate a more uniform field within the IMS.
Alternatively Pfeifer et al., Sporider et al. teach spacing electrodes over the length of an IMS drift tube at least two turns per cm (col. 5, lines 35-55 teaches a 
Sporider et al. modifies Browning by suggesting a spacing between conductors of a pattern formed along an ion mobility drift tube.
Since both inventions are directed towards forming a pattern of conductors along the ion mobility drift tube, it would have been obvious to one of ordinary skill in the art to use the suggested spacing disclosed in Sporider between the spiral pattern of Browning because by minimizing the equal spacing, a generally uniform electric field gradient may be achieved (col. 5, lines 35-50), thus providing for high mobility resolution as suggested in Wu ([0009]).  Moreover, the applicant should note, that the pattern of Sporider is not limited to rings 56 seen in figure 2, col. 10, lines 65-67 through col. 11, lines 1-7 teach a method of determining the geometry of the conductors based on the desired field gradient, therefore the spacing applied to the ring configuration is applicable to other patterns in order to generate the uniform electric field.
The combined device differs from the claimed invention by not disclosing the resistive ink to be a fine uniform line.
However Peterson et al. suggests taking “advantage of the fine line width and spacing capability of commercially available screen printer and micro-pen methods for forming the conductors. The width and spacing of the conductors is not critical to the invention, however a greater number of parallel spaced concentric conductor rings on the interior of a drift tube is preferred, as this will provide a more uniform electric field along the drift tube's length. In the present embodiment, 0.020' wide gold conductors spacings on 0.030' centers by well know screen printing processes using conductor materials compatible with DuPont 951 Green Tape.TM..” (col. 7, lines 48-64). 
Peterson modifies the combined device by suggesting a fine line of width 0.02’ (i.e. uniform).
Since both inventions are directed towards providing resistive inks to IMS drift tubes, it would have been obvious to one of ordinary skill in the art for the spiral line to be a fine line with uniform spacing/width as done in Peterson because it would allow for a greater number of conductors and thus facilitate a more uniform field within the IMS.
Alternatively Sporider et al., Peterson teaches spacing electrodes over the length of an IMS drift tube at least two turns per cm and a fine uniform line (col. 7, lines 48-64).
Peterson modifies the Browning by suggesting a fine line of width 0.02’ (i.e. uniform).
Since both inventions are directed towards providing resistive inks to IMS drift tubes, it would have been obvious to one of ordinary skill in the art for the spiral line to be a fine line with uniform spacing/width as done in Peterson because it would allow for a greater number of conductors and thus facilitate a more uniform field within the IMS.
Regarding claim 25, Browning teaches wherein the patterned resistive trace is configured to connect to the source of electrical energy to establish an electric field within the chamber when energized (col. 7, lines 20-29).

Regarding claim 27, Browning teaches wherein the patterned resistive trace is configured as an ion modifier (accelerates ions, note: col. 4, lines 19-24).
Regarding claims 28, Browning teaches a connector connected to the patterned resistive trace and configured to connect the patterned resistive trace to the source of electrical energy (figure 1 shows a voltage source and col. 4, lines 20-24 teach applied to the resistive film, wherein a connector is inherent to connect the voltage generator between the resistor and the voltage generator).
Regarding claim 29, Browning teaches wherein the multiple turns have a pitch of less than 1 mm (obvious in view of Brownings or Brownings in view of Pfeifer et al. as discussed above in claim 24).
Claim 30 is substantially the same as claim 24 and thus disclosed by Browning as discussed herein above  Additionally Brownings teaches depositing resistive ink to form a patterned resistive trace on an interior surface of a tube of unitary construction (col. 6, lines 3-5 teach coating an interior of the tube, col. 6, lines 26-28 teaches Birox, which is a resistive ink as discussed in the response to arguments section of the Final action of 02/11/2020 and spiral pattern as discussed above in claim 24).

Regarding claim 32, Browning teaches wherein the patterned resistive trace is configured to connect to the source of electrical energy to heat the chamber when energized (Browning, Col. 7, lines 21-29 teaches the film is resistive, wherein current traveling through a resistor inherently creates heat, which in turn is radiated to the chamber. Further heat is generated as described in col. 7, lines 5-8).
Regarding claim 33, Browning teaches wherein the patterned resistive trace is configured as an ion modifier (accelerates ions, note: col. 4, lines 19-24).
Regarding claim 34, the combined device in view of Kimura teaches depositing resistive ink comprises rotating the tube at a controlled rate while the tube is advanced with respect to an ink application stylus (col. 5, lines 59-67 through col. 6, lines 1-6).
Regarding claim 35, Browning teaches wherein the multiple turns have a pitch of less than 1 mm (obvious in view of Brownings or Brownings in view of Pfeifer et al. as discussed above in claim 24).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616.  The examiner can normally be reached on M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  As sheet resistance is generally invariable under scaling it may be useful for comparing the resistance of devices of different sizes.